Case 3:20-cv-00104-MMD-WGC Document 20 Filed 09/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEVADA
DAVID ARY, ) 3:20-cv-00104-MMD-WGC
)
Plaintiff, ) MINUTES OF THE COURT
VS. )
) September 8, 2020
ANDREW SAUL, )
Commissioner of Social Security, )
)
Defendant. )
)

 

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE
DEPUTY CLERK: _KAREN WALKER _ REPORTER: _ NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

The court is in receipt of a substantial amount of documents from Plaintiff which contain
communications between Plaintiff and his lawyer and documents pertaining to Plaintiff's health.

The docket reflects that on August 24, 2020, an appearance was made on behalf of the
Commissioner. (ECF Nos. 14, 15.) There are currently no motions pending. The court’s standard
order in social security cases will be issued once the Commissioner files his answer and the
administrative record.

Therefore, the documents received from Plaintiff shall be RETURNED to Plaintiff via
U.S. Mail at the address listed on the docket. Plaintiff may seek leave to refile the documents after
the Commissioner files the administrative record. Plaintiff may first want to discuss with his
attorney whether the attorney-client communications should be filed with the court.

IT IS SO ORDERED.

DEBRA K. KEMPI, CLERK

By: /s/
Deputy Clerk
